MEMOMENDORSAHIO Document 85 Filed 02/24/21 Page 1 of 1

THE LAW FIRM OF 7 World Trade Center, 34th Floor

, New York, New York 10007
CESAR DE CASTRO, P.C. <tas00 ese va

212.808.8100 Reception.
ATTORNEY AT LAW 646.839.2682 Fax

www.cdecastrolaw.com

USDC SDNY
February 22, 2021 : DOCUMENT

ELECTRONICALLY FILED
Via ECF and E-Mail DOCH _ .
DATE FILED:

 

 

The Honorable Andrew L. Carter Jr.

United States District Judge

USS. District Court for the Southern District of New York
40 Foley Square

New York, New York 10007

Re: United States v. Jas Pal, 19 Cr. 411 (ALC)

Dear Judge Carter:

Mr. Pal and the government have agreed to the terms of a plea agreement pursuant to which Mr.
Pal will plead guilty to Count Two of the indictment. I understand that the Court intends to refer
the plea proceeding to Magistrate’s Court on a date convenient for the parties. Given the current
state of the pandemic, we request that the Court authorize Mr. Pal to plead guilty remotely
pursuant to the CARES Act. Mr. Pal, who has a number of underlying health conditions that
render him more susceptible to serious illness or death were he to contract COVID-19, consents
to pleading guilty remotely. Furthermore, this matter has been pending since May 2019, and the
interests of justice would be served in moving this case to a resolution in the short term.

Accordingly, the parties respectfully request that the Court refer Mr. Pal’s plea to Magistrate’s
Court and ordering that it should proceed as soon as practicable and via a remote proceeding.

A telephone change of plea hearing is scheduled
for March 3, 2021 at 11:00 a.m.
isl So Ordered.

César de Castro (Anrt : Cu

ce: Timothy Capozzi
Lara Pomerantz
(Assistant United States Attorneys via ECF)

Respectfully submitted,

 
